Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on 9/29/2021 is acknowledged.  The traversal is on the ground(s) that inventions I and II include numerous common elements.  This is not found persuasive because the inventions have been shown to be distinct, and there would be a serious examination burden on the examiner should restriction not be required.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/18/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-4, 9-11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sega et al. (USPN 4,477,221).
Sega discloses a linkage assembly that connects a tool to a robotic device, the linkage assembly comprising: a body (4/20); a piston (22) movably connected to the body; a pair of first links (26) pivotally connected to and spaced apart on the body, the first links further operatively connected to the piston to pivot relative to the body during motion of the piston; a pair of second links (31) that are pivotally connected to the body and spaced apart on the body, the second links positioned away from the first links; the piston movable relative to the body between a first position (Fig. 3) and a second position (Fig. 10); the first position locating the first links at a first orientation that extends the tool away from the body by a first amount (see Fig. 3); and the second position locating the first links at a second orientation that extends the tool away from the body by a different second amount (See Fig, 10); wherein each of the first links comprises a first end (at 24) that is connected to the piston and a second end (opposite end) configured to be connected to the tool (considered to be capable of being connected to a tool/end effector through common connection to subsequent links of the arm); wherein each of the first links comprises a right- angle shape (see Fig. 2) with a first straight section that includes the first end that is connected to the piston, and a second straight section that includes the second end that is configured to be connected to the tool, the first straight section and the second straight section being substantially perpendicular; wherein each of the first links comprises an elbow (see Fig. 2 at 27) at the intersection of the first and second sections with the elbow of each of the first links being connected to the body; wherein the first links comprise a different shape (see Fig. 3) than the second links; and wherein a section of the first links that extend outward from the body are parallel to a section of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sega et al. (USPN 4,477,221) in view of Strauss et al. (USPN 9,855,663).
Sega discloses the claimed invention except for a sensor attached to the body and a target attached to the piston, the sensor configured to measure a position of the target.
Sensors, particularly sensors to detect the position of a robotic joint are extremely well known in the art. 
Strauss discloses a sensor (112) for detecting position, proximity or other aspects of the robotic system.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the device of Sega to have a sensor, in order to allow detection of the position of the sensed components.

Allowable Subject Matter
Claims 5-6, 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner




/Jake Cook/Primary Examiner, Art Unit 3658